Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/29/2021 has been entered. Claims 1, 2, 4 and 13 are currently amended.  Claim 12 is cancelled. Claims 1-11 and 13-20 are pending.  The amendment necessitates new ground of rejection set forth in this final rejection.

Response to Arguments
Applicant’s argument, see page 8 to 11, filed on 1/29/2021, with respect to 101 rejection on claims 1-11 and 13-20 has been fully considered and is persuasive.  The rejection has been withdrawn.

Applicant’s argument, see page 11 to 13, filed on 1/29/2021, with respect to 112(a) rejection on claims 1-11 and 13-20 has been fully considered but is not persuasive.
In respond to the argument that paragraph [0029] of the present disclosure explicitly provides percentage changes in surface area between the layers that may be sufficient to satisfy the claimed threshold, this paragraph does not mention “threshold” at all.  It listed several examples of percentage change in surface area, without defining the threshold.
Applicant’s argument regarding the term “delay” is persuasive.  The rejection ground based on this term is removed.

Applicant’s argument, see page 13 to 14, filed on 1/29/2021, with respect to 112(b) rejection on claims 1-11 and 13-20 has been fully considered but is not persuasive.
Applicant made argument that ““at least partially cool” encompasses all situations in which at least a portion of the layer decreases in temperature to any degree. That is, the term “at least partially cool” encompasses any degree of cooling of the layer.”
However, this is not what described in the specification.  The specification does not disclose the situation in which at least a portion of the layer decreases in temperature to any degree.

Applicant’s argument, see page 14 to 15, filed on 1/29/2021, with respect to 103 rejection on claims 1-11 and 13-20 has been fully considered and is persuasive due to the amendment.  The 103 rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 recites “a difference in cross-sectional area between the first slice and the second slice is greater than or equal to a threshold”.  However, there is no specific description of the “threshold”.  One skilled in the art has no means to determine what thresholds would or would not be useful for the invention.  No guidance is provided by applicant to determine how to use this.  The skilled artisan can only determine this by experimentation, which is undue. The breadth of the claims, the amount of direction provided by the inventor, and the quantity of experimentation needed to make or use the invention require undue experimentation.  Therefore, the invention as claimed is not enabled.  Claims 2-11 are rejected likewise as depending on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "at least partially cool" in claims 1 and 13 is a relative term which renders the claim indefinite.  The term "at least partially cool" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “at least partially cool” may refer to a partial temperature decrease of the whole layer, or a part of the layer cooling versus the whole layer cooling.   The specification provides no basis to determine what is meant here.  Claims 2-11 and 14-20 are rejected likewise as depending on claim 1 and claim 13, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734